41 So.3d 398 (2010)
Cedric GOODMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-2936.
District Court of Appeal of Florida, First District.
August 3, 2010.
Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Ian M. Cotner, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Salazar v. State, 991 So.2d 364 (Fla.2008) and Pacifico v. State, 642 So.2d 1178 (Fla. 1st DCA 1994).
WOLF, CLARK, and ROWE, JJ., concur.